Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things: 
“ A processor, the processor comprising: a plurality of processing units on an integrated circuit, the plurality of processing units being interconnected by an exchange comprising a plurality of exchange paths …, each group comprising at least one first exchange block in the first portion of the integrated circuit and at least one second exchange block in the second portion of the integrated circuit; a plurality of external interfaces….; a routing bus configured to route packets between the external interfaces and the exchange blocks; wherein the first external interface comprises a host interface for exchanging packets between the integrated circuit and a host connectable to the integrated circuit at the first external interface, and wherein the second external interface is configured to exchange packets between the integrated circuit and another integrated circuit connectable thereto by the second external interface.”
Claim 23 recites similar limitations.

Claim 19 requires among other things:
 “A network of interconnected processors, the network comprising:…, the first plurality of processing units being interconnected by a first plurality of exchange paths extending between a first portion of the first integrated circuit and a second portion of the first integrated circuit;… one first external interface in the first portion of the first integrated circuit and at least one second external interface in the second portion of the first integrated circuit wherein the first external interface comprises a host interface for exchanging packets between the first integrated circuit and a host connectable to the first integrated circuit at the first external interface, and wherein the second external interface is configured to exchange packets between the first integrated circuit and a second integrated circuit connectable thereto by the second external interface; and a second processor having a second plurality of processing units on the second integrated circuit, the second plurality of processing units being interconnected by a second plurality of exchange paths extending between a third portion of the second integrated circuit and a fourth portion of the second integrated circuit.”

The closest prior art includes:  Lacey (patent application publication No. 2020/0012537) and Muto (patent application publication No. 2020/0334188).

Lacey taught a processing system comprising plurality of processors (e.g., see paragraph 0018,0031,0036) on an integrated circuit (e.g., see paragraph 0070) interconnected by and exchange (e.g., see figs. 7,8 and paragraph 0082) comprising plural paths arranged in groups (e.g., see paragraph 0072 and 0085)[ the network of  paths 301 and the aggregation of sync provide the groups] that couple external interfaces and management processor to the processors (e.g., see fig. 1,8,12) can coupled to host (e.g., see fig. 18,20,22). Muto taught a circuit device 10 processing circuit couple to host and another external device via separate physical layer circuitry (12) on opposite sides of the device and a bus coupling the two interfaces where each the physical layer circuits comprise packet output circuitry (e.g., see figs. 2,3).
However Lacey and Muto did not disclose among other things: the limitations of claims 1,19,23 which are shown above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samman, Faizal  A .  et al., Architecture, On-Chip Network and Programming Interface Concept for Multiprocessor System-on-Chip.2016 IEEE pp. 155-160.
 Ananthakrishnan (patent No. 10,705,588) disclosed enabling a Non-core domain to control memory bandwidth in a processor (e.g., see abstract and fig. 3).
Oro Garcia (patent application publication No. 2013/0243329) disclosed parallel object detection method for heterogeneous multithreaded microarchitectures (e.g., see abstract and fig. 1,2).
Cannata (patent No. 2020/0341930) disclosed machine templates for predetermined compute units (e.g. see abstract).
Armangau (patent application publication No. 2020/034079) disclosed data storage with performance-based distribution of I/O requests to processing cores.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/           Primary Examiner, Art Unit 2183